Title: From George Washington to Joseph Webb, Jr., 26 July 1781
From: Washington, George
To: Webb, Joseph, Jr.


                  Dear Sir,
                     
                     Hd Qrs near Dobbs ferry 26 July 1781
                  
                  Colo. Wadsworth delivered me your favor of the 30th Ulto and a few days afterwards the Boots came safe.  I thank you for your care & attention in forwarding them.  the Shoe of the Boot is sufficiently large, and the whole answers very well; but might have been closer drawn as they slip on very easy.  here with you will receive the cost of them in Eleven dollars, £3.6.0.
                  In behalf of Mrs Washington, I thank you & Mrs Webb in a particular manner, for your kind invitation to spend her time at Weathersfield—As soon as she was able to bear the journey, she left New Windsor for Philadelphia—from whence, by this time, she will have set out for Virginia, having got her health, in a degree, restored; but not quite.
                  A few days ago I received a neat pair of Shoes from Mr Roger Brown of Weathersfield, but as they came without letter or acct, & the card on the package was much defaced I must request the favor of you to ask the price, & let me know to whom I shall pay the money—The stouter Boots, mentioned in the P.S. to your letter, is not yet come to hand.  nor am I in any hurry about them.  I only mention the matter as it composes part of your letter.
                  My best respects attend Mrs & Miss Webb—yourself—& the good families around you.  I am Dr Sir yr most obedt & oblig. Servt
                  
                     Go: Washington
                  
               